DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .	
	Claims 1-18 are pending and being examined.	

Specification
The disclosure is objected to because of the following informalities: 
On page 6, ln 25-30, formulas II and III are blurry and unclear.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 1-17, is/are rejected, under 35 U.S.C. 103 as obvious over EP 2436712 A to Frick et al. (hereinafter Frick’2) and in further view of US 4,788,224 A to Muller et al. (hereinafter Muller).

Regarding claims 1-3, 6, 7, 10, 13, and 15-17, Frick’2 teaches in in the examples a reaction product obtained from PolyTHF2000 (i.e. poly(tetramethylene ether) glycol or polytetrahydrofuran diol) reacted with hexamethylene diisocyanate (para 146) and then reacted with the 9,9-diphenyl-9H-fluorene bisphenol, (para 146), which meets the claimed first reaction product cited in claims 1, 2, and 6. The reaction product is then reacted with a bisphenol diglycidyl ether (para 146), such as a liquid bisphenol A diglycidyl ether (See formula (A-1) and para 60-61), and wherein the resultant polymer can be used as an impact modifier (para 8), which meets the claimed reaction product cited in claims 1-3, 7, 10. 
The above impact modifier can be used in an epoxy resin composition comprising at least one epoxy resin such as bisphenol A epoxy resin, the impact modifier, at least one curing agent, (para 74-75), and accelerating curing agents (para 81), which meets claim 13. The composition can be cured and used as an adhesive or composite materials (para 5, 135-137, and 141), which meets claims 15 and 16. 
Frick’2 does not explicitly teach the catalyst quenching agent.
However, Muller teaches a reaction of a polyisocyanate, an organic polyepoxide and catalyst (See abstract), wherein the above reaction is stopped by adding an alkylating sulfonic acid alkyl ester (See abstract), polyurethane and epoxy adhesives, moldings and laminates (col 9, ln 45-55), which is in the same field of same field of use of epoxy resin composites using similar and compatible components as cited above in Frick’2. Muller also teaches that the alkylating sulfonic acid alkyl ester is a reaction stopper/catalyst poison and can be p-toluene sulfonic methyl ester (col 5, ln 44-59), (i.e. methyl-4-toluenesulfonate), which meets the claimed “catalyst quenching agent” cited in claim 17. Muller further teaches that by stopping the reaction, the resultant product will be stable in storage as along as required and have stable viscosity. (col 1, ln 35-40 and col 10, ln 22-24).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to further include the p-toluene sulfonic methyl ester of Muller to stop the reaction of the reaction product of Frick’2 because Muller teaches the same field of same field of use of epoxy resin composites using similar and compatible components as cited above in Frick’2, Muller also teaches that the alkylating sulfonic acid alkyl ester is a reaction stopper/catalyst poison (col 5, ln 44-59), and further teaches that by stopping the reaction, the resultant product will be stable in storage as along as required and have stable viscosity. (col 1, ln 35-40 and col 10, ln 22-24).

Regarding claim 4, as cited above and incorporated herein, Frick’2 and Muller teaches claim 1. Frick‘2 also teaches when reacting the epoxy resin with the blocked polyurethane polymer, an excess amount of epoxy groups are used to react with the hydroxyl groups. (para 113). If there is excess epoxy groups, then substantially all of the hydroxyl groups will be reacted with and thus meets the claim.

Regarding claims 5, 11, 12 and 14, as cited above and incorporated herein, Frick’2 and Muller teaches claims 1 and 10.
Frick’2 further teaches that other polyphenols may be used such as bisphenol A and/or 1,3-dihydroxybenzen (i.e. resorcinol), which meets claims 11 and 12. Frick’2 also teaches wherein the epoxy can be used in an amount of 15-60 wt%, (para 76), the impact modifier is used in an amount of 3-35 wt%, (para 77), and the above hardeners are used in the amount of 0.5-12 wt% (para 84), which overlaps and meets the claimed amounts. (See MPEP 2144.05, “where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists.)
Furthermore, the claimed polyphenol capping compound would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention because  Frick’2 further teaches that other polyphenols may be used such as bisphenol A and/or 1,3-dihydroxybenzene (i.e. resorcinol).

Regarding claim 8, as cited above and incorporated herein, Frick’2 and Muller teaches claim 1. Frick’2 teaches in in the examples a PolyTHF2000 is reacted hexamethylene diisocyanate (para 146) to form the polyurethane polymer (PU1), and then reacted with the 9,9-diphenyl-9H-fluorene bisphenol, (para 146), until no NCO groups remain. (para 146). This intermediate is then reacted with excess amount of epoxy groups are used to react with the hydroxyl groups, for example bisphenol diglycidyl ether (para 146), such as a liquid bisphenol A diglycidyl ether. (para 58, 60-61, 113, and 146). Frick’2 also teaches the PU1 also has a molecular weight, Mn, between 1,700-2100 g/mol (para 19 and 38-39).
Frick’2 further teaches the final reaction product would have a formula (II), 
    PNG
    media_image1.png
    437
    759
    media_image1.png
    Greyscale
, (para 53), wherein Y1 is PU1 and n= 2-4 (para 12).
If the above PU1 (i.e. Y1), has a molecular weight, Mn, between 1,700-2100 g/mol (para 19 and 38-39) and all of the NCO groups of the above PU1 is reacted with 9,9-diphenyl-9H-fluorene bisphenol (MW 350.4 g/mol), and then with excess bisphenol A diglycidyl ether (MW 340.4 g/mol), and n=2 of formula (II), then the resultant reaction product should have 2 mols of a 9,9-diphenyl-9H-fluorene bisphenol (2 x 350.4 g/mol) and bisphenol A diglycidyl ether, (2 x 340.4 g/mol). This correlates to a reaction product having a molecular weight range (Mn) of about 3081.6 to 3481.6 g/mol (i.e. Da), (1381.6 g/mol + (1,700-2100 g/mol)), which overlaps and meets the claimed range cited in claim 9. (See MPEP 2144.05, “where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists.)

Regarding claim 9, as citied above and incorporated herein, Frick’2 and Muller teaches claim 1 and also teaches a molecular weight range (Mn) of about 3081.6 to 3481.6 g/mol, (i.e. Da).
It is known in the art that the polydispersity index indicates the distribution of individual molecular masses in a given polymer sample, (i.e. polydispersity index = Mw/Mn), and typically the polydispersity index ranges from equal to or greater than 1, wherein uniform polymer chain lengths approach a polydispersity index of 1 and a broader amounts of molecular weights would be a polydispersity index of greater than 1. Thus, based on the Mn range of Frick’2, one skilled in the art would have expected for the polydispersity index of a polymer to be equal to or greater than 1, which correlates the weight average molecular weight (Mw) equal to or greater than 3081.6 to 3481.6 g/mol. This overlaps with the claimed range and thus meets the claim.  See MPEP 2144.05.

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frick’2 and Muller as applied to claim 1 above, and further in view of US 4,612,156 A to Heinemeyer et al. (hereinafter Heinemeyer).

Regarding claim 18, as cited above and incorporated herein, Frick’2 teaches claim 1.
Frick’2 also teaches the impact modifier reaction product can be formed with the optional addition of a catalyst for ester formation such as triphenylphosphine (para 114 and 116).
Frick’2 does not explicitly teach the “ethyltriphenylphosphonium acetate catalyst” limitation cited in claim 18.
However, Heinemeyer teaches advanced epoxy resins prepared by reacting a component having at least one epoxy with a component having a reactive group such as hydroxyl or isocyanate (See abstract), used in the field of moldings (col 1, ln 41-50), which is the same field of epoxy moldings using similar and compatible reactants as cited above in Frick’2. Heinemeyer further teaches that suitable catalyst for the reaction of the epoxy resin with isocyanate-containing materials and hydroxyl-containing materials (col 5, ln 19-26, and 47-54), include ethyltriphenylphosphonium acetate (col 5, ln 59), which demonstrates that ethyltriphenylphosphonium acetate is a suitable known catalyst for reacting epoxy resins and isocyanate/hydroxyl-containing materials.
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to use the ethyltriphenyl phosphonium acetate catalyst of Heinemeyer for the triphenylphospine catalyst of Frick’2 because Heinemeyer teaches advanced epoxy resins prepared by reacting a component having at least one epoxy with a component having a reactive group such as hydroxyl or isocyanate (See abstract), used in the same field of epoxy moldings using similar and compatible reactants as cited above in Frick’2, and Heinemeyer further teaches that suitable catalyst for the reaction of the epoxy resin with isocyanate-containing materials and hydroxyl-containing materials (col 5, ln 19-26, and 47-54), include ethyltriphenylphosphonium acetate (col 5, ln 59), which demonstrates that ethyltriphenylphosphonium acetate is a suitable known catalyst for reacting epoxy resins and isocyanate/hydroxyl-containing materials. (“The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination.” See MPEP 2144.07)



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HA S NGUYEN whose telephone number is (571)270-7395. The examiner can normally be reached Mon-Fri, Flex schedule 5-6am, 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HA S NGUYEN/Examiner, Art Unit 1766